DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on October 17, 2022 has been entered.
Claims 1, 7, 13 and 17 have been amended.
Claims 1-20 have been examined and are pending.

Allowable Subject Matter
Claims 1-12 and 17-20 are allowed.

Response to Arguments
With respect to claim 1, Applicants argued the cited art does not teach or suggest one or more features recited by the amended claim (Remarks, pages 8-11). Examiner has carefully considered Applicant's arguments and found them persuasive. Therefore, the rejection of claim 1 and its dependents is withdrawn.
With respect to claim 13, Applicants argued the cited art does not teach or suggest one or more features recited by the amended claim (Remarks, pages 13-14). Examiner has carefully considered Applicant's arguments but respectfully disagrees. See below for how the art of record can be applied to teach Applicant's amendments.
With respect to claim 17, Applicants argued the cited art does not teach or suggest one or more features recited by the amended claim (Remarks, pages 15-16). Examiner has carefully considered Applicant's arguments and found them persuasive. Therefore, the rejection of claim 17 and its dependents is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 10841791 B1 - hereinafter "Zhang", in view of US 20210034350 A1 - hereinafter "Chen", in view of US 20170010874 A1 - hereinafter "Rosset" and in view of US 20200356354 A1 - hereinafter "Mitra".

With respect to claim 13, Zhang teaches,
A computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to: - Fig. 4
register devices to a local smart network within a user environment; - "IoT devices may have a wide variety of uses, such as utility meters, environmental sensors, parking meters and/or occupancy sensors, security sensors, smart lighting, traffic cameras, advertising displays, point-of-sale terminals, vending machines, remote diagnostics devices, remote monitoring of individuals, power grid sensors and/or management devices, high speed autonomous vehicles, aerial drones, etc." (col. 1:37-45) "When an IoT device comes online to a communications network, a device profile may be created for the IoT device and registered with a communications network associated with the IoT device." (col. 3:27-30)
collect data from the devices; - "UE 110 may include an IoT device and may include characteristics associated with an IoT device." (col. 4:20-21) "Process 500 may continue by monitoring an activity pattern and a location pattern associated with UE 110 (block 530). For example, FOTA server 150 may monitor an activity pattern of UE 110 (device) to determine at which times UE 110 is reachable." (col. 12:52-56; Fig. 5) "In addition, FOTA server 150 may monitor the location of UE 110 and may determine which base stations 130 UE 110 is attached to for the greatest amount of time (e.g., per day, per week, per month, etc.)." (col. 13:5-9)
determine whether a current activity state of each of the devices in the user environment is an active state, wherein a device is currently in use, or an inactive state, wherein a device is not currently in use; - "Process 500 may continue by monitoring an activity pattern and a location pattern associated with UE 110 (block 530). For example, FOTA server 150 may monitor an activity pattern of UE 110 to determine at which times UE 110 is reachable. For example, UE 110 may be offline (e.g., in a power saving mode) for large periods of time and unable to receive a FOTA update during these periods of time. In addition, UE 110 may be online and active (i.e., transmitting data) during particular time periods. UE 110 may further be online and idle during certain time periods." (col. 12:52-61)
classify physical regions of the user environment which contain the devices as an inactive region or an active region based on the current activity states of the devices using the machine learning model; - According to (col. 13:5-16 & col. 13:51-14:12), machine learning can be used to predict times when a base station is free from congestion and times when a base station is congested, predict times when a UE is active and times when a UE is inactive, and predict times when a UE is attached to a particular base station. Therefore, a base station predicted to be free from traffic at a time when a particular UE is predicted to be attached to it, the particular UE predicted to be idle, is interpreted as an inactive region. Conversely, a base station predicted to be congested at a time when a particular UE is predicted to be attached to it, the particular UE predicted to be active, is interpreted as an active region.
predict when a target device of the devices is in an inactive system state based on determining that the target device is in the inactive region of the user environment; - "By continuously monitoring the activity and location patterns of UE 110 and the network conditions and by utilizing machine learning to predict patterns of base stations 130 and UE 110, FOTA server 150 may be able to schedule a FOTA update in order to maximize network efficiency and to minimize service interruption to UE 110. For example, FOTA server 150 may be able to schedule a transmission of a firmware package to UE 110 when UE 110 is most likely online and attached to a base station 130 that is not congested. In addition, FOTA server 150 may be able to schedule the firmware installation at a time when UE 110 is online and idle, so as to minimize disruption to the normal operations of UE 110." (col. 14:13-25). Logically, scheduling transmission of the firmware package would occur before scheduling installation of the firmware package.
automatically schedule an update for when the target device is in the inactive system state; - "By continuously monitoring the activity and location patterns of UE 110 and the network conditions and by utilizing machine learning to predict patterns of base stations 130 and UE 110, FOTA server 150 may be able to schedule a FOTA update in order to maximize network efficiency and to minimize service interruption to UE 110. For example, FOTA server 150 may be able to schedule a transmission of a firmware package to UE 110 when UE 110 is most likely online and attached to a base station 130 that is not congested. In addition, FOTA server 150 may be able to schedule the firmware installation at a time when UE 110 is online and idle, so as to minimize disruption to the normal operations of UE 110." (col. 14:13-25).
apply the update when the target device is in the inactive system state; and - "By monitoring an activity pattern of UE 110, FOTA server 150 may be able to learn and predict at what times UE 110 may be able to receive and download a firmware package (i.e., when UE 110 is online) and install the firmware package without disrupting normal operations (i.e., when UE 110 is online and idle)." (col. 12:61-67). 
Zhang does not explicitly teach compile training data from the collected data; train a machine learning model using the training data;
However, in analogous art for machine learning, Chen teaches:
"The various steps outlined below may be performed by the projected upgrade time service (PUTS) (see e.g., FIG. 1)." [0036]; Fig. 2
"Turning to FIG. 2, in Step 200, a historical tuple set (collected device data) is retrieved from a historical tuple pool (HTP). In one embodiment of the invention, the historical tuple set may encompass a collection of historical tuples. Further, each historical tuple may refer to a finite ordered list (or sequence) of elements, which at least includes a set of upgrade time relevant indicators and an actual upgrade time captured for a previously completed upgrade process instantiated on a hyper-converged infrastructure (HCI) cluster." [0037]; Fig. 2
"In Step 202, the historical tuple set (retrieved in Step 200) is partitioned into two historical tuple subsets. In one embodiment of the invention, a first historical tuple subset (training data) may include a first portion of a cardinality (or number) of historical tuples in the historical tuple set, whereas a second historical tuple subset may include a second portion (or remainder) of the cardinality of historical tuples in the historical tuple set. Further, the first historical tuple subset may also be referred herein as a learning model training set, while the second historical tuple subset may also be referred herein as a learning model validation set." [0038]; Fig. 2
"In Step 204, a learning model is trained using the first historical tuple subset (i.e., the learning model training set) (obtained in Step 202)." [0040]; Fig. 2
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang with Chen's teachings because doing so would provide Zhang's system with the ability to produce optimized learning models for predicting software upgrade times, as suggested by Chen [0017].
Zhang does not explicitly teach check whether the update will cause a loss of operation for the target device;
However, in analogous art for software deployment, Rosset teaches:
"Various embodiments of the present disclosure provide a system 100 for automatically provisioning storage devices (e.g., storage blades 132 or rack servers 140) upon installation of the devices and for performing software upgrades for the storage devices when upgrades are available." [0015]; Fig. 1
"FIG. 2 illustrates an example block diagram of a fabric interconnect device 104 (computer device) in accordance with certain embodiments. In addition to the computer system elements described above, fabric interconnect device 104 includes a management system 220." [0039]; Fig. 2
"The management system 220 may periodically (or in response to a notification of newly available software components) compare available software components against the software components installed in the storage device 300. If it is determined that a software component may be updated, the update may be performed immediately, performed later based on a maintenance policy set up by a user, or a user may be prompted for permission to perform the upgrade. In some embodiments, before the upgrade is performed, management system 220 may determine whether the upgrade would result in a disruption of service by the storage device 300 to other devices in system 100." [0059]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang and Chen with Rosset's teachings because doing so would provide Zhang/Chen's system with the ability to avoid or minimize disruption of service for storage devices by tailoring software upgrades, as suggested by Rosset [0061].
Zhang does not explicitly teach notify a user of the application of the update to the target device in the inactive system state.
However, in analogous art for software deployment, Mitra teaches:
"For example, in FIG. 8, the client device 300 is again illustrated, where an example of a `low priority` software update download session is illustrated. In this case, an OS for client device 300 has been upgraded to second configuration 620. An optional message 830 informs the user that the upgrade completed successfully ("Your operating system was automatically upgraded last night. Enjoy!")." [0059]; Fig. 8
"In many cases, this process is scheduled for period(s) of time 126 in which a user is not using the first device 120, for example during nighttime or early morning hours." [0035]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang, Chen and Rosset with Mitra's teachings because doing so would provide Zhang/Chen/Rosset's system with the ability to perform software updates in a manner that reduces the burden on end-users and network administrators, as suggested by Mitra [0004].

With respect to claim 14, Zhang teaches,
wherein the program instructions are executable to withhold the update when the target device is in the active region. - "For example, FOTA server 150 may be able to schedule a transmission of a firmware package to UE 110 when UE 110 is most likely online and attached to a base station 130 that is not congested (inactive region)." Thus, FOTA server 150 would not send UE 110 a firmware package when UE 110 is attached to a congested base station (active region).

With respect to claim 15, Zhang teaches, 
wherein the collected data includes instructions for the devices. - "Process 500 may continue by monitoring an activity pattern (instructions) and a location pattern associated with UE 110 (block 530). For example, FOTA server 150 may monitor an activity pattern of UE 110 (device) to determine at which times UE 110 is reachable." (col. 12:52-56; Fig. 5)

With respect to claim 16, Zhang teaches,
wherein the program instructions are executable to monitor instructions which indicate the devices are in the inactive region of the user environment. - "Network conditions may be monitored to determine network load and congestion levels (block 550). For example, network conditions in different tracking area and congestions levels associated with different base stations 130 may be continuously monitored to determine network traffic levels in different areas at different times. In particular, network conditions at the cells and tracking areas that UE 110 most frequently visits may be monitored by FOTA server 150 to determine times when base stations 130 are most congested and when base stations 130 are free of congestion (inactive region)." (col. 13:37-47).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192